

116 S544 IS: To require the Director of National Intelligence to submit to Congress a report on the death of Jamal Khashoggi, and for other purposes.
U.S. Senate
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 544IN THE SENATE OF THE UNITED STATESFebruary 25, 2019Mr. Wyden (for himself, Mr. Heinrich, Mr. Reed, Ms. Harris, and Mr. Coons) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo require the Director of National Intelligence to submit to Congress a report on the death of
			 Jamal Khashoggi, and for other purposes.
	
		1.Report on death of Jamal Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on the death of Jamal Khashoggi. Such report shall include identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi.
 (b)FormThe report submitted under subsection (a) shall be submitted in unclassified form.